Exhibit 10.13

 

      LOGO [g145246g74q29.jpg]

February 11, 2011

     

233 South Wacker Drive,

 

Suite 4200, Chicago, IL 60606,

 

United States

 

telephone +1 312 496 1200

 

facsimile +1 312 496 1290

 

www.heidrick.com

Private & Confidential

Mr. Stephen W. Beard

3600 N. Lakeshore Drive

Apt. 1302

Chicago, IL 60613

Dear Stephen:

On behalf of Heidrick & Struggles, Inc. (“HSII” or the “Company”), I am pleased
to confirm the new terms of your employment arrangement in this letter agreement
(the “Agreement”). All amounts in this Agreement are denominated in U.S.
dollars.

 

1. Effective Date: The new terms of employment are effective as of December 1,
2010.

 

2. Title: You will serve as Executive Vice President, General Counsel &
Corporate Secretary, reporting directly to the Chief Executive Officer. You will
have such duties and responsibilities as are customarily assigned to such
position, as well as such other duties and responsibilities that may be assigned
to you from time to time by the Chief Executive Officer. You agree that you will
devote your full time, energy, and skill to the business of the Company and to
the promotion of the Company’s best interest, and shall not work or perform
services for any other employer as an employee, consultant or otherwise during
the term of your employment.

 

3. Location: You will be based in the Company’s Chicago office.

 

4. Base Salary: As of the Effective Date, you will receive a monthly base salary
of $22,916.67 (which is equivalent to $275,000 annually). The base salary as in
effect from time to time may not be reduced and is subject to review by the
Human Resources and Compensation Committee of the Board of Directors (“HRCC”)
beginning in 2011.



--------------------------------------------------------------------------------

5. Management Incentive Plan (MIP) Participation: You will participate in the
MIP at the Tier 1 level.

 

6. Management Bonus: For 2010 you shall be eligible for a management bonus as
follows:

 

  a. A target management bonus equal to $55,000 ,which reflects pro ration of
your target bonus, 50% of your $210,000 base salary, for the period January 1,
2010 to May 31, 2010 as Deputy General Counsel and Chief Compliance Officer; and

 

  b. A target management bonus equal to $137,500, which reflects pro ration of
your target bonus, 100% of your $275,000 base salary as General Counsel &
Corporate Secretary, for the period June 1, 2010 to December 31, 2010 during
which you served as Interim General Counsel.

Effective January 1, 2011, you will be eligible for an annual target management
bonus equal to 100% of your base salary. The actual bonus payout is subject to
review by the Human Resources and Compensation Committee of the Board of
Directors (“HRCC”).

 

7. Incentive Compensation and Other Plans: You will be eligible to participate
in other management compensation plans, including the Management Stock Option
Plan, the Change in Control Severance Plan at Tier 1 and the Management
Severance Pay Plan as a Top Employee, as such plans may be amended from time to
time.

 

8. Promotional Equity Award: You will receive a one-time promotional award of
RSUs having a value of $100,000, which will vest at the rate of one-third on
each of the first, second and third anniversaries of the date they are granted,
subject to the approval of the HSII Human Resources and Compensation Committee
of the Board of Directors (“HRCC”) and your execution of the grant agreements.

 

9. Annual Equity Awards: You will receive consideration for annual equity grants
as part of your performance and compensation review. Annual equity awards are
subject to the approval of the HRCC.

 

10. Payment of Bonuses. All bonuses are not earned until approved by HRCC. In
addition, bonuses, promotional awards and long term incentives are only payable
if you are employed by the Company on the date such awards are paid.



--------------------------------------------------------------------------------

11. Benefits: You will be eligible to participate in the Company’s benefit
programs to the same extent as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

12. Business Expenses: The Company will reimburse you for your business expenses
in accordance with its policies.

 

13. Compliance with Policies: Subject to the terms of this Agreement, you agree
that you will comply in all material respects with all policies and procedures
applicable to similarly situated employees of the Company, generally and
specifically.

 

14. Termination of Employment:

 

  a. Employment at Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date”), and any other amounts required by law. You will also be entitled to
participate in the Change in Control Severance Plan as a Tier 1 executive and
Section 16(b) Officer as well as the Severance Pay Plan as a Tier 1 executive,
as such, plans may be modified or amended from time to time.



--------------------------------------------------------------------------------

  d.

Definition of Cause: For purposes of this Agreement, “Cause” shall mean any of
the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, fraud, intentional
breach of fiduciary obligation or intentional wrongdoing or malfeasance;
(ii) your conviction for a felony; (iii) your material violation or breach of
any provision of this Agreement; (iv) your unauthorized use or disclosure of
confidential information pertaining to the Company’s business; (v) your
engagement in conduct causing demonstrable injury to the Company or its
reputation; (vi) your unreasonable failure or refusal to perform your duties as
the Company reasonably requires, to meet goals reasonably established by the
Company, or to abide by the Company’s policies for the operation of its
business, and the continuation thereof after the receipt by you of written
notice from the Company; (vii) your illegal use of drugs or use of alcohol or
intoxication on work premises, during working time, or which interferes with the
performance of your duties and obligations on behalf of the Company; or
(viii) your death or Disability, as hereinafter defined. For purposes of this
Agreement, “Disability” shall mean that you have been unable, for six
(6) consecutive months, to perform your duties under this Agreement even with
accommodation, as a result of physical or mental illness or injury.

 

  e. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your employment (including but not limited to keys, computers,
automobiles, electronic communication devices, files and identification cards)
and all materials created by you during your employment. In addition, you agree
that upon the termination of your employment you will provide the Company with
all passwords and similar information which will be necessary for the Company to
access materials on which you worked or to otherwise continue in its business.

 

15.

Confidentiality: In the course of your employment with the Company, you will be
given access to and otherwise obtain knowledge of certain trade secrets and
confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates,



--------------------------------------------------------------------------------

 

including, but not limited to, information pertaining to their clients,
services, products, earnings, finances, operations, marketing, methods or other
activities; provided, however, that the foregoing shall not apply to information
which is of public record or is generally known, disclosed or available to the
general public or the industry generally (other than as a result of your breach
of this covenant or the breach by another employee of his or her confidentiality
obligations). Notwithstanding the foregoing, you may disclose such information
as is required by law during any legal proceeding or to your personal
representatives and professional advisers as is required for purposes of
rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, you shall inform them of your
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks or files, computer printouts, business plans or any
copies or reproductions thereof, or any information or instruments derived
therefrom, arising out of or relating to the business of the Company and its
affiliates or obtained as a result of your employment by the Company.

 

16. Non-Solicitation/Non-Competition. Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company for Cause, you shall not (i) become
engaged in or otherwise become interested in a role that provides or intends to
provide similar services in the geographical area which you are serving
currently; (ii) directly or indirectly solicit or assist any other person in
soliciting any client of the Company with whom you had direct professional
contact during the twelve (12) months immediately prior to the termination of
your employment with the Company and during which you learned confidential
information, or whose account you oversaw during your employment with the
Company; (iii) directly or indirectly solicit, or assist any other person in
soliciting, any employee of the Company or its affiliates (as of your
termination of employment with the Company) or any person who, as of such date,
was in the process of being recruited by the Company or its affiliates, or
induce any such employee to terminate his or her employment with the Company or
its affiliates; or (iv) hire or assist another in hiring any employee of the
Company or its affiliates who potentially possesses the Company or its
Affiliate’s Confidential Information for a position where the employee’s
knowledge of such information might be relevant. The provisions of this
Section 16 shall be in addition to any restrictive covenants that are set forth
in or otherwise required by Company benefit plans.



--------------------------------------------------------------------------------

Each of the foregoing restrictions contained in this Section 16 constitutes an
entirely separate and independent restriction on you and shall be read and
construed independently of the other undertakings and agreements herein
contained. You and the Company agree that the restrictions contained in this
Section 16 are reasonable in scope and duration and are necessary to protect the
Company’s confidential information and other business interests. If any
provision of this Section 16 as applied to any party or to any circumstance is
adjudged by an arbitrator or court of competent jurisdiction to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination will have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete or revise
specific words or phrases, and in its modified form, such provision will then be
enforceable and will be enforced.

 

17. The parties agree and acknowledge that the breach of Section 15 or 16 will
cause irreparable damage to the Company, and upon actual or threatened breach of
any provision of either section the Company will be entitled to seek from a
court of competent jurisdiction immediate injunctive relief, specific
performance or other equitable relief without the necessity of posting a bond or
other security and that this will in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).

 

18. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.



--------------------------------------------------------------------------------

  d. Waiver of Jury Trial: Each of the parties hereto irrevocably waives any and
all rights to trail by jury in any legal proceeding arising out of your
employment or related to this Agreement or the transactions contemplated hereby.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.

 

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.

 

  h. Survival of Provisions: The provisions of Sections 15 through 16 of this
Agreement shall survive the termination of your employment with the Company and
the expiration or termination of this Agreement.

 

  i. Entire Agreement: This Agreement and, with respect to Sections 8 and 9,
your equity award agreements and governing equity award plans constitute the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersede all prior agreements and understandings of the parties
hereto, oral or written, with respect to the subject matter hereof.



--------------------------------------------------------------------------------

Stephen, I wish you all the best in your new role.

 

Sincerely,

LOGO [g145246g04b76.jpg]

L. Kevin Kelly Chief Executive Officer

I hereby accept the terms and conditions of employment outlined in this
Agreement.

 

/s/ Stephen W. Beard

   

11 February 2011

Signature     Date

Copy: